Case 1:21-cr-O0086-HSO-RPM Document 3 Filed 08/23/21 Page 1 of 2

   
  
  
     

 

 

IN THE UNITED STATES DISTRICT COURT SED Tele MPT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI :
SOUTHERN DIVISION AUG 23 2021
ARTHUR JOHNSTON
BY DEPUTY
UNITED STATES OF AMERICA
v. CRIMINAL NO. |; al ¢e 8 WSO- Rem
CHAD PAUL JACOB 18 U.S.C. § 641

The Acting United States Attorney charges:
At all times relevant to this Information:

From in or about January 2019, and continuing through in or about December 2020, in
Harrison County, in the Southern Division of the Southern District of Mississippi, and elsewhere,
the defendant, CHAD PAUL JACOB, willfully and knowingly did embezzle, steal, purloin, and
convert to his use or the use of another without authority, property belonging to the United States
of America and a department or agency thereof, in excess of $1,000.00, namely personal
protective equipment, medical equipment, and electronic devices.

All in violation of Title 18, United States Code, Section 641.

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offenses,
including but not limited to all proceeds obtained directly or indirectly from the offenses, and all
property used to facilitate the offenses. Further, if any property described above, as a result of
any act or omission of the defendant: (a) cannot be located upon the exercise of due diligence; (b)
has been transferred or sold to, or deposited with, a third party; (c) has been placed beyond the

jurisdiction of the Court; (d) has been substantially diminished in value; or (e) has been
Case 1:21-cr-O0086-HSO-RPM Document 3 Filed 08/23/21 Page 2 of 2

commingled with other property, which cannot be divided without difficulty, then it is the intent
of the United States to seek a judgment of forfeiture of any other property of the defendant, up to
the value of the property described in this notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Section 981(a)(1)(C); and Title 28, United

States Code, Section 2461.

& DARREN J. LAMARCA

TING UNITED‘STATES ATTORNEY
